OFFICE OF THE AmORNEY     GENERAL   OF T-
                 AUSTIN




                                            i
  .’   .’
                                                682




     "A tax sh4ll ba paid by esoh produoer on
the ammmt of gss produced and savegwithin
t&s Stnto equivalent to five and two-tenths
(5.2) per cent of t&e mrket value thy-eof DII
EWi When FrCdUCUCl;. . .
     *In cslculatingtne tax herein levied
them rhall be exaluded: (at g8s injected inte
the earth in this State. ualeas oold for euoh
..
     683
)
    wnor&le tiorgoIt.shoppar&,Faga 4
     gas will.reesonebl bring if prodwed *nd aold’,
     eta.    This definitT on, re~sd as a ubole, md mm-
     &rued fron its four corners, means that the total
     sale price   ie the amount on whim    the tox levlod
     by t;zisAct must be computcrd. Any ,othercysuo-
     tion of enis definitionwould destroy it.
     wst be true, because t;lcver)~statutory dafini-
     tion adda t3 the rclue of the gnr the vtlue of
     everything that the producer may get for it in
     addition to auah w&w.       Evidently it was not the
     intontfon   of the lagialatureDO hrve mote than om
     rrtmdard of v~lua, and such would be the aase lf :I.
     it ware held that in mate lnatascce8 %arket valmei
     in the twdinary   waning      of th6t   tern   is   maxat,
     wLile in other inetmwes the aale price ie m-8
     is tbc   oduaer sella for more tbtm the *ma&e8
     valw'. R"
           lie tcmiinmlogyto be 8pplied to the eddib$smul.
psytbsnt, ‘such as whetner   it   i8   Wit be d*swn8in~to4 a Mm*          .u
8 pmi~,       would appear to bo M litt&LIIrbmant. 'Ckrb3ial.y
it'uaa a pure of ths.cou~ideratlonfor th elle aS the gas
that uaisaOtu&lly produaod and sold. PresuaaI.il.y the.prtb-
d\rcer was unGilll.ng to sell pas below a crrtei:intw
vtlty,       and I.4the cerbou blmk plent doo%r*d 8imllsr
quantities    OS gas, it #LO at111 nquLred ,to'par'W rir
Saw aiuountfor sach &US as it dld,taka. Su8hW%&t&~l
papaat     W8 e pax% of +Ae tow1 gross reaeipts raa8iWti by
the prodrloef-for   the ea.&e of its .gas.
          In the light of tue language of ttce194.ldot rad
of the Suprene Court 6pkni0n aootruing.the 8-0, we ue
of the spiaion tbrt the .t&xab.ble vrlua of thr @a w&r th0
19&A act was the total  WLOIALI~of money       roe&rod        W&F    -0
aeatraot by the produuorP~

                                             Fcrurs Vkly      yuiT

                                                 Gi%XX~L OF TUA3
                                         ~'fT~Rt;'iE-f